Citation Nr: 0301677	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 1996 rating decision which denied the veteran's 
claim for a rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
June 1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Nashville, Tennessee, which held that no revision was 
warranted in a December 1996 rating action that denied a 
rating in excess of 10 percent for the veteran's degenerative 
disc disease of the lumbar spine.


FINDINGS OF FACT

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine was denied by 
means of a December 1996 rating decision.  The veteran was 
notified of this decision and did not perfect an appeal of 
the decision.

2.  The December 1996 rating decision was supported by the 
evidence then of record and the applicable statutory and 
regulatory provisions existing at the time were correctly 
applied.


CONCLUSION OF LAW

The December 1996 rating decision which denied a rating in 
excess of 10 percent for degenerative disc disease of the 
lumbar spine does not contain CUE.  38 C.F.R. § 3.105(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  As an initial matter, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000.  66 Fed. Reg. 
45,620, et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable in claims of 
CUE in a RO rating decision.  38 U.S.C.A. § 5109A, 38 C.F.R. 
§ 3.105(a); Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); Parker v. Principi, 15 Vet. App. 407 (2002).  
Therefore, the VCAA is not applicable to the issue of CUE in 
the prior RO rating action.

Factual Background.  The veteran filed a claim for an 
increased rating for his lumbar spine disorder in September 
1996.  He was afforded a VA examination in November 1996, at 
which time he reported that during service in the 1950s, he 
fell out of an airplane and hurt his back.  At the time, he 
"[w]as merely wrapped up . . . and got better."  Later in 
service, he found himself in a situation where he could not 
get up due to acute low back pain.  At that time, he was seen 
by a neurosurgeon who told him that he would have to learn to 
live with the pain.  The veteran told the VA examiner that he 
was experiencing occasional pain in the lumbar region, but 
was taking no medication for it.  However, he did take a 325 
mg. aspirin every day.  There was no history of significant 
sciatica, but the veteran did have restrictive pain, mostly 
limited to the lumbar area.

On objective examination, the veteran had a range of motion 
at the waist that was "probably normal" for someone of his 
age.  He had flexion to 80 degrees, laterally to 15 degrees.  
He had approximately 30 degrees of rotation, and straight leg 
raising was negative.  Reflexes and pulses were described as 
"perfectly normal" in the lower extremities.  
Neurologically, the veteran was "apparently unimpaired."  
The impression was of a history of recurrent back pain, some 
of which was likely due to arthritis of the lumbar spine.

An x-ray of the lumbosacral spine taken in conjunction with 
the November 1996 VA examination revealed five lumbar-type 
vertebral bodies which were normally aligned.  There was 
severe disc space narrowing and end plate changes at L5-S1.  
There was also a large amount of bony hypertrophy about the 
posterior elements of L5.  The radiologist was suspicious 
that there may have been spinal stenosis at the level.  
Additionally, there were spurs that arose anteriorly and 
laterally from all lumbar vertebral bodies, with the largest 
bridging anteriorly at L1-2 and L4-5.  The sacroiliac joints 
were unremarkable.

Treatment reports from the Mountain Home VAMC, dated from 
September 1995 to September 1996, were negative for treatment 
of the lumbar spine.

In December 1996, the RO issued a rating decision continuing 
the 10 percent disability rating then in effect for the 
veteran's degenerative disc disease of the lumbar spine.  The 
RO concluded that the veteran suffered from no more than 
slight limitation of motion of the lumbar spine pursuant to 
DC 5292.  38 C.F.R. § 4.71(a), Diagnostic Code 5292 (1996).

In April 2000, the veteran submitted a statement alleging 
error in the RO's adjudication of his claim for an increased 
rating.  Specifically, the veteran argued that because his 
November 1996 x-ray showed "moderately severe degenerative 
changes," he should have been afforded a higher rating under 
DC 5292.

Legal Criteria. The Board notes that, under 38 C.F.R. §§ 
3.104(a), 3.105(a) and 20.1103 taken together, a rating 
decision is final and binding in the absence of CUE.  Under 
38 C.F.R. 3.105(a), "[p]revious determinations which are 
final and binding . . . will be accepted as correct in the 
absence of clear and unmistakable error."  A decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.105(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has provided the following guidance with regard 
to a claim of CUE:

In order for there to be a valid claim 
of 'clear and unmistakable error,' 
there must have been an error in the 
prior adjudication of the claim.  
Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the 
time were incorrectly applied.  The 
claimant, in short, must assert more 
than a disagreement as to how the facts 
were weighed or evaluated.  

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, 
such errors do not give rise to the 
need for revising the previous 
decision.  The words 'clear and 
unmistakable error' are self-defining.  
They are errors that are undebatable, 
so that it can be said that reasonable 
minds could only conclude that the 
original decision was fatally flawed at 
the time it was made.  A determination 
that there was a 'clear and 
unmistakable error' must be based on 
the record and the law that existed at 
the time of the prior AOJ [agency of 
original jurisdiction] or Board 
decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo and other decisions, 
the Court has emphasized that merely to aver that there was 
CUE in a rating decision is not sufficient to raise the 
issue.  The Court has further held that simply to claim CUE 
on the basis that previous adjudication had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

In Luallen v. Brown, 8 Vet. App. 92, 94 (1996), the Court 
provided several examples of situations that are not CUE.  
These include the following: (1) change in diagnosis, such as 
a new medical diagnosis that "corrects" an earlier diagnosis 
which was considered in a final rating decision; (2) failure 
by VA to fulfill the duty to assist the claimant; or, (3) 
disagreement as to how the facts were weighed or evaluated.  

At the time of the December 1996 rating decision, DC 5292 
provided that a 40 percent rating was assigned for severe 
limitation of motion of the lumbar spine, and a 20 percent 
rating was assigned for moderate limitation of the lumbar 
spine.  38 C.F.R. § 4.71 (a), Diagnostic Code 5292 (1996).

Analysis.  The veteran asserts, in essence, that the December 
1996 rating decision that denied an increased evaluation for 
degenerative disc disease of the lumbar spine was clearly and 
unmistakably erroneous because the x-rays taken in 
conjunction with the veteran's November 1996 VA examination 
showed "moderately severe degenerative changes."  The Board 
notes that the veteran was notified of this decision, but he 
did not file an appeal of this decision.  Therefore, the RO's 
denial of a rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine is final in the absence of 
CUE.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105.

In assessing whether the rating action issued in December 
1996 was undebatably erroneous in concluding that the 
veteran's degenerative disc disease of the lumbar spine was 
10 percent disabling, the Board must limit its review to the 
evidence that was of record at the time that the decision was 
issued.  After a review of this evidence, the Board finds 
that the December 1996 rating decision was not clearly and 
unmistakably erroneous. 

Specifically, the evidence of record at the time that the RO 
denied the veteran's claim for an increased rating for 
degenerative disc disease of the lumbar spine does not show 
that the disorder warranted any more than a 10 percent 
evaluation for slight limitation of motion under DC 5292.  
The limitation of his forward flexion, his extension, and his 
lateral rotation were only slight, and no indication of 
increased levels of pain were noted with movement.  Likewise, 
to the extent arthritis is present in the low back, and 
secondary to the service-connected disorder, it does not 
provide a basis for a separate rating since the arthritis 
would be rated on the basis of limitation of motion under DC 
5292.

The Board finds that the RO's December 1996 decision to 
continue the 10 percent evaluation for degenerative disc 
disease of the lumbar spine was supported by and consistent 
with the evidence then of record.  There is no undebatable 
error in the December 1996 rating decision and it cannot be 
said that reasonable minds could only conclude that the 
decision was fatally flawed at the time it was made.  
Accordingly, the Board finds that CUE is not shown in the 
December 1996 decision which continued the 10 percent rating 
for degenerative disc disease of the lumbar spine.


ORDER

Inasmuch as the December 1996 rating decision denying an 
evaluation in excess of 10 percent for degenerative disc 
disease of the lumbar spine was not the product of CUE, the 
benefit sought on appeal as to this matter is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

